343 F.2d 473
Norman MOORE, individually and on behalf of all other persons similarly situated, Appellants,v.Jesse M. CALHOON, as President, or Herbert W. Peters, as Secretary-Treasurer, or Arthur Grundmeyer, as Branch Agent of New Orleans District 1 of the National Marine Engineer's Beneficial Association, Appellees.
No. 21833.
United States Court of Appeals Fifth Circuit.
March 31, 1965.

Joseph J. Laura, Jr., Laura, Danna & Simmons, New Orleans, La., for appellants.
Thomas J. Meunier, New Orleans, La., Lee Pressman, David Scribner, Pressman & Scribner, New York City, for defendants-appellees, Joan Stern Kiok, of counsel.
Before WOODBURY,* WISDOM and BELL, Circuit Judges.
PER CURIAM:


1
It appearing without dispute that defendants in the court below followed the statute, 29 U.S.C.A. § 411(a) (3) (A) (ii), and complied with the union's national constitution on the dues increase question, the entry of summary judgment was correct.


2
Affirmed.



Notes:


*
 Of the First Circuit, sitting by designation